WHEELER, District Judge.
These siphon bottles for mineral waters appear to be decorated by having private names, trade marks, and directions etched ornamentally upon them. They are claimed to be without ornamented or decorated glassware as provided for in paragraph 90 of the act of 1894 (28 Stat. 513) on account of the private nature of the ornamentation. They are not, however, the names, trademarks, or directions of the importers for identifying their wares, but appear to be imported for sale to others who may want the bottles so decorated for their use. The decorations may limit the purchasers to but few, but this limitation does not change the character of the importations which come within that paragraph. Decision affirmed.